396 U.S. 803
90 S. Ct. 22
24 L. Ed. 2d 59
PUBLIC UTILITY DIST. NO. 1 OF PEND OREILLE  COUNTY, WASHINGTONv.CITY OF SEATTLE.
No. 2.
CITY OF SEATTLE

1
v.

PUBLIC UTILITY DIST. NO. 1 OF PEND OREILLE

2
COUNTY, WASHINGTON.


3
No. 3.

Supreme Court of the United States

4
October Term, 1969.


5
October Term, 1969.

October 13, 1969

6
Clarence C. Dill, William G. Ennis, and Bennett Boskey, for Public Utility Dist. No. 1 of Pend Oreille County.


7
A. L. Newbould and Richard S. White, for City of Seattle.


8
Solicitor General Griswold, for the United States, amicus curiae.


9
The petitions for writs of certiorari dismissed under Rule 60.